


110 HCON 217 : To correct technical errors in the

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 217
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2007
			Received
		
		
			September 27, 2007
			Referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		CONCURRENT RESOLUTION
		To correct technical errors in the
		  enrollment of the bill H.R. 3580.
	
	
		That, in the enrollment of the bill H.R.
			 3580, the Clerk of the House shall make the following corrections:
			(1)In
			 subparagraph (I) of section 402(j)(3) of the Public Health Service Act, as
			 inserted by section 801(a)(2) of the bill:
				(A)In clause (i) of
			 such subparagraph (I), strike drugs described in subparagraph
			 (C) and insert drugs and devices described in subparagraph
			 (C).
				(B)In clause (iii) of such subparagraph (I),
			 strike drugs described in subparagraph (C) and insert
			 drugs and devices described in subparagraph (C).
				(2)In subparagraph
			 (A) of section 505(q)(1) of the Federal Food, Drug, and Cosmetic Act, as added
			 by section 914(a) of the bill, add at the end the following:
				
					Consideration of the petition
				shall be separate and apart from review and approval of any
				application..
			
	
		
			Passed the House of
			 Representatives September 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
